Judgment of the Supreme Court, New York County (John A.K. Bradley, J., at jury trial and sentence), rendered August 24, 1987, convicting defendant of criminal possession of a weapon in the third degree and *159sentencing him to an indeterminate term of imprisonment of from 2 to 6 years, unanimously affirmed.
Defendant wrapped a metal chain around his hand and punched James Williams in the face, in connection with his efforts to collect a debt from Williams. It is clear that the chain so used was a "dangerous instrument” as defined in Penal Law § 10.00 (13) (People v Carter, 53 NY2d 113). That defendant was acquitted of assault in the first degree does not make the verdict inconsistent, since on the possession charge it was sufficient that the jury find that the chain was "readily capable” of causing serious physical injury, and not that serious physical injury was actually inflicted.
Nor was it error to permit evidence of defendant’s displaying of a box cutter and threatening Williams earlier that day, since the defendant was charged with possession of the box cutter later that day. In any event, defendant was acquitted of that charge so the evidence was obviously not prejudicial. We find defendant’s sentence to be well within the appropriate exercise of discretion under the circumstances. We have considered the other issues raised by defendant and find them to be without merit. Concur—Ross, J. P., Rosenberger, Ellerin, Wallach and Rubin, JJ.